Citation Nr: 1634184	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  03-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  What evaluation is warranted for anxiety disorder from May 31, 2002?

2.  Entitlement to a total disability rating based on individual unemployability prior to August 25, 2009 on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to May 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In November 2010, the Board granted entitlement to a 30 percent disability rating for an anxiety disorder, effective May 31, 2002.  In June 2011, the United States Court of Appeals for Veterans Claims (Court) grant a joint motion for remand vacating that part of the Board's decision that denied entitlement to an evaluation in excess of 30 percent for an anxiety disorder.  The joint motion also indicated the Board failed to adjudicate a claim for entitlement to a total disability rating based on individual unemployability.

In November 2011, the Board granted entitlement to a total disability rating based on individual unemployability and remanded the issue of entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder for additional evidentiary development.  

In a September 2012 rating decision, VA assigned an effective date of August 25, 2009 for a total disability rating based on individual unemployability.  The Veteran perfected an appeal as to the assigned effective date.  

In July 2015, the Board, after deducting the degree that an anxiety disorder existed prior to service, denied entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.  The claim of entitlement to an extraschedular total disability rating based on individual unemployability prior to August 25, 2009 was dismissed for lack of jurisdiction.  

The Veteran appealed the Board's July 2015 decision to the Court.  In April 2016, the Court granted a joint motion vacating and remanding the July 2015 Board decision for action consistent with the terms of the motion.  

In July 2016, the attorney submitted additional evidence and argument with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran receives compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for postoperative residuals of coronary artery disease to include residuals of bypass grafting.

2.  A May 2003 VA examiner stated that it was more likely than not that the Veteran's anxiety and depression had been aggravated by his heart disorder.

3.  In a September 2003 rating decision the RO granted entitlement to compensation for an anxiety disorder based on secondary aggravation, and assigned a noncompensable rating.
 
4.  The level of disability due to the Veteran's anxiety disorder prior to suffering a compensably disabling heart disorder under 38 U.S.C.A. § 1151, more nearly approximated a 70 percent rating.

5.  Even assuming the claimant's anxiety disorder was manifested by total occupational and social impairment since May 31, 2002, the degree of disability attributable to aggravation cannot be more than 30 percent.  

6.  For the period from September 14, 1999 to August 24, 2009, the Veteran did not meet the schedular requirements for an award of a total disability rating based on individual unemployability.  The Veteran's case was referred to the Director, Compensation Service for extraschedular consideration and the Board now has jurisdiction to review this determination de novo.  

7.  The preponderance of the evidence shows that as of September 14, 1999, the Veteran's heart disorder was of such severity so as to preclude substantially gainful employment; and since May 31, 2002, his heart and anxiety disorders in combination precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran is assigned the maximum rating available for his anxiety disorder when his preexisting 70 percent disability is taken into consideration.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310, 4.130, Diagnostic Code 9413 (2015); 

2.  For the period from September 14, 1999 to August 24, 2009, the criteria for a total disability rating based on individual unemployability on an extraschedular basis are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board further notes that in July 2016, the Veteran, understanding his rights and through the assistance of counsel, waived his right to further development pursuant to the VCAA and asked the Board to issue a decision on the evidence of record.  

Analysis

Evaluation for anxiety disorder

Pursuant to the April 2016 joint motion, the parties agreed that the Board erred by presenting an inadequate statement of reasons or bases as to this issue.  Specifically, "the parties are at a loss as to how the Board finds that Appellant's increased rating claim for anxiety was part of a final decision that requires a [clear and unmistakable error] motion because its statement of reasons or bases is completely lacking in the detail necessary to explain this point."  

By way of history, the Veteran was denied entitlement to service connection for a psychiatric disorder on several occasions.  See, e.g., rating decisions from May 1944, June 1998, January 1999, and November 2000.  In a February 1977 rating decision the Veteran was awarded nonservice-connected pension effective February 26, 1976, based on a nervous condition.
 
In a March 2002 decision by a Decision Review Officer compensation for coronary artery disease, to include residuals of bypass granting, was granted pursuant to 38 U.S.C.A. § 1151. 

In May 2002, the appellant filed a claim to reopen arguing that his nervous condition was worsened by his heart disorder.  As noted the Veteran is receiving compensation for a heart disorder (coronary artery disease, status post coronary bypass grafting) pursuant to 38 U.S.C.A. § 1151.  Under this provision, an appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  Id.  

In a September 2003 rating decision VA awarded compensation for an anxiety disorder, not otherwise specified, and assigned a noncompensable rating effective May 31, 2002.  The award was based on aggravation of a nonservice-connected disorder by a disorder for which compensation under 38 U.S.C.A. § 1151 had been granted.  In that September 2003 rating decision the RO determined the current level of disability was 70 percent disabling and after deducting the preexisting level of 70 percent, the result was a noncompensable rating.  The Veteran appealed the rating assigned.  In November 2010, the Board granted a 30 percent rating but no more for an anxiety disorder.  

To address the concerns of the April 2016 joint motion, the Board states that it is not finding that the portion of the November 2010 Board decision which denied a rating greater than 30 percent for an anxiety disorder is final and that a clear and unmistakable motion is needed to adjudicate the issue.  Indeed, it is clear that this portion of the Board's decision was vacated and remanded.  See June 2011 Order and Joint Motion for Partial Remand.  Still, the November 2010 analysis of the claim and the award of a 30 percent rating appear erroneous because in November 2010 the Board failed to discuss the basis for the initial award of benefits or consider any deduction for the preexisting level of disability.  The rating issue should have been analyzed based on secondary aggravation and compensation awarded for only the degree of additional disability attributable to the aggravation.  Regardless, the Board will not disturb the 30 percent rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Anxiety disorders are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413.  

The Board acknowledges that there are numerous VA examinations and outpatient records addressing the level of psychiatric disability during the appeal period.  These studies do not necessarily show a consistent level of disability.  Given the specific circumstances of this case, however, it is not necessary to discuss those records in detail and the Board will instead focus on the evidence and argument presented by the attorney.  

In July 2016, a private psychologist, Dr. E.M., opined that "it is at least as likely as not that [the Veteran's] service-connected psychiatric disorder has caused total occupational and social impairment since at least May 2002."  In July 2016 correspondence, the attorney argued that the Veteran is entitled to a 100 percent rating without deduction.  

In support, the attorney cites to 38 C.F.R. § 4.22 (2015), which provides as follows:

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made. ...

In an April 2001 opinion, the VA General Counsel determined that 38 C.F.R. §§ 3.322(a) and 4.22 were applicable to the rating of disabilities compensated under 38 U.S.C.A. § 1151.  Therefore, the degree of disability existing at the time of the treatment at issue should be deducted from the present degree of disability unless the present degree of disability is total.  See VAOPGCPREC 4-2001 (Feb. 2, 2001); 66 Fed. Reg. 33,311 (2001).

Notwithstanding, the provisions of 38 C.F.R. § 4.22 are not for application in this particular appeal.  That is, this is not a case where the Veteran's preexisting anxiety was aggravated by either active service or VA treatment.  Rather, this case involves aggravation of a nonservice-connected disorder (anxiety) by a disorder (coronary artery disease) that is treated "as if" service-connected under 38 U.S.C.A. § 1151 and is more appropriately considered under 38 C.F.R. § 3.310.  Prior to October 2006, service connection was possible when a service-connected disorder aggravated a claimed disability, but compensation was only payable for the degree of additional disability attributable to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  As the award was established prior to October 2006, the prior version is for application.  

Even assuming, without conceding, that the Veteran meets the requirements for a 100 percent rating for an anxiety disorder since May 31, 2002 under 38 C.F.R. § 4.130, Diagnostic Code 9413, he is not entitled to a total schedular rating for an anxiety disorder because the preexisting level of disability must be deducted.  

In determining the appropriate rating for the level of disability prior to aggravation, the Veteran was awarded pension effective February 26, 1976, based on a finding that his depressive reaction and constitutional psychopathic inferiority without psychosis was 70 percent disabling.  Under the General Rating Formula for Psychoneurotic Disorders in effect at that time, a 70 percent rating was assigned when the ability to establish and maintain effective or favorable relationships with people was severely impaired or the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  See 38 C.F.R. § 4.132 (effective September 9, 1975).  

Evidence at that time included an August 1976 statement from Dr. H.S. that shows the Veteran's emotional instability had become progressively worse in the past year or two and he had been unable to do any real work.  The Veteran had held a rather responsible job for the prior ten years, but for the past six months had been unable to assume any responsibilities.  Dr. S. opined that despite excellent treatment, the Veteran's condition was progressively worsening and he was completely disabled.  The physician further stated that this psychiatric disorder really never gets well and worsens as they grow older.  

Subsequent records, to include psychiatric reports, indicate the Veteran continued to experience severe symptoms which affected his daily life.  He remained unable to work and the evidence does not establish any significant or longstanding improvement between 1976 and the onset of heart problems in October 1997.  Psychiatric and vocational reports submitted by the Veteran in support of his claim further document a long history of severe social and occupational impairment related to anxiety and depression.  The overall evidence shows occupational and social impairment with deficiencies in most areas such as work, thinking, and mood due to symptoms such as depression, anxiety, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Accordingly, the Board finds that the disability picture prior to aggravation was consistent with a 70 percent rating.  Deducting this from a 100 percent rating, the maximum available rating is 30 percent.  

Given the foregoing factors, the Veteran is currently in receipt of a 30 percent schedular rating for an anxiety disorder and thus, the claim must be denied.  

Total disability rating based on individual unemployability

In November 2011, the Board granted entitled to a total disability rating based on individual unemployability.  In a September 5, 2012 rating decision the grant was implemented effective August 25, 2009, which is the date the Veteran met the schedular requirements for individual unemployability.  See 38 C.F.R. § 4.16(a).  

In April 2013, the Veteran disagreed with the effective date arguing that it should be no later than September 14, 1999, the day VA received his claim for compensation for a heart disorder under 38 U.S.C.A. § 1151.  A statement of the case was furnished in April 2015 and the Veteran perfected his appeal later that month.  

Prior to August 25, 2009, the Veteran was receiving compensation  pursuant to 38 U.S.C.A. § 1151 for coronary artery disease, status post coronary artery bypass grafting (evaluated as 30 percent from September 14, 1999), and for an anxiety disorder, not otherwise specified, associated with coronary artery disease (evaluated as 30 percent from May 31, 2002).  The combined rating was 30 percent rating from September 14, 1999 and 50 percent from May 31, 2002.  Thus, prior to August 25, 2009, the appellant did not meet the schedular requirements for a total disability rating based on individual unemployability.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In June 2014, the RO requested an advisory opinion from the Director, Compensation Service.  The procedural history was summarized by the Service Center Manager of the Louisville, Kentucky Regional Office with the following conclusion:
 
We believe an extra-schedular grant of individual unemployability from 9/14/99 to 8/25/09 is warranted because the preponderance of the evidence shows the Veteran could not maintain substantially gainful employment due to his service connected (sic) coronary artery disease.  

In a July 2014 opinion, the Director, Compensation Service, concluded as follows:

From the above-cited evidence it is clear that the [V]eteran's unemployability from February 26, 1976, to include from September 14, 1999, flows from nonservice-connected depressive reaction and not from 38 U.S.C. [§] 1151 disability of coronary artery disease [status-post] coronary artery bypass grafting.  Entitlement to an extra-schedular grant of total disability based on unemployability due to 38 U.S.C. [§] 1151 coronary artery disease is not established.  

In July 2015, the Board determined that it had no authority to assign an extraschedular rating and dismissed the issue for lack of jurisdiction.  The Veteran appealed this decision to the Court.  Pursuant to the April 2016 joint motion, the parties agreed that the Board did not adequately discuss its finding that it had no authority to review determinations from the Director, Compensation Service.  The decision was vacated and remanded for the Board to adjudicate the issue.  

In December 2015, the Court held that the Board has jurisdiction to review de novo the Director of Compensation's determinations regarding entitlement to extraschedular ratings.  Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015) ("The Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate.").  

In July 2016, the attorney argued that the Director's July 2014 opinion was inadequate, but that the Board did not need to refer the matter again because it now had jurisdiction and the authority to grant a total disability rating under 38 C.F.R. § 4.16(b).  The attorney further argued that the Board had already found the Veteran unemployable in November 2011, but failed to assign an effective date.  The attorney also pointed to several pieces of evidence which he argues supports a grant of benefits (i.e., August 2011 Vocational Assessment and July 2016 Psychological Report), as well as the previous grant of pension benefits based on psychiatric disability.  

In August 2011, a private vocational consultant reviewed the Veteran's claims folder and completed an assessment.  Relevant evidence was discussed and in pertinent part, summarized as follows:

[The Veteran's] combined symptoms [coronary artery disease and general anxiety] had become progressively worse over time, particularly since 1997 when he experienced a myocardial infarction and could no longer work full time.  Since that time he has had numerous hospitalizations for catheterizations and several myocardial infarctions.  He has also since 1984 been receiving psychiatric treatment for depression and anxiety.  His heart related symptoms, treatment, and hospitalizations are well documented while his anxiety symptoms have continued unabated since at least 1997 and before with him receiving regular psychiatric counseling.  The reasons for [the Veteran] leaving work in 1997 and being unable to work in any substantially gainful capacity since then are primarily due to his heart condition, loss of energy, frequent hospitalizations, and recurrent heart condition symptoms.  The frequent and unplanned hospitalizations alone would make him unemployable due to the repetitive absences which would exceed any allowed by an employer.  Although the Veteran worked with his wife for five years following his heart attack in 1997, the income derived for such employment was was (sic) well below poverty level and certainly that of a sheltered work environment.  Since May 2002 the heart condition in combination with anxiety associated symptoms from the heart condition [...] have continued to render him incapable of any employment.  In fact, his last formal gainful employment ended in October 1997 and his duties as a cattle rancher since that time were seasonal, part time, where tasks were performed in combination with his son and the heavier tasks by his son, and where no substantial earnings were generated.  This could not be considered gainful employment.  [The Veteran's] heart condition is well documented as the primary condition forcing him from the work force in October 1997 at age 62.  His lacking a high school education or any transferable skills prevented his looking for work at the sedentary exertion level which are typically found in clerical or business settings.  From May 2002 his heart condition symptoms did not abate and were only enhanced by the anxiety disorder which made it difficult for him to deal with the general public, venture out of the home, and resulted in lack of concentration and ability to focus.  

Note that although I have reviewed the entire claim file and considered all of the Veteran's other conditions and disabilities, both service-connected and non-service connected, it is my opinion within a reasonable degree of vocational certainty that [the Veteran's] coronary artery disease alone prevented him from following or securing a gainful path of employment from October 1997 to September 1999 and to the present time.   

In November 2011, the Board granted entitlement to a total disability rating based on individual unemployability.  The Board did not assign an effective date, but made the following relevant findings:

(1) The Veteran's last substantial gainful employment was in 1975, as a self-employed roofer, and that employment, as well as his farm work since 1975, which generated little income, required manual labor.

(2) The record establishes that the Veteran's service-connected coronary artery disease precludes manual labor employment, and his service-connected anxiety disorder precludes any sedentary employment which would require contact with others.  
 
In July 2016, a private psychologist, Dr. E.M., reviewed the Veteran's claims folder and spoke with the appellant's daughter-in-law regarding his psychiatric condition.  He was unable to interview the Veteran as he was then in a nursing home.  The psychologist discussed relevant evidence in detail and opined "that during the period from May 2002 to 2009, it is at least as likely as not that [he] was unable to secure and follow any form of substantially gainful employment due to symptoms caused by his service-connected psychiatric disorder."  

On review, the record in this case is extensive and the Board acknowledges that the level of disability reflected since 1999 has not always been consistent.  As set forth, the case was referred for extraschedular consideration and in July 2014, the Director, Compensation Service, provided a negative opinion.  The Board agrees, however, that the opinion is inadequate.  That is, it relies largely on evidence not relevant to the appeal period and does not discuss evidence favorable to the claim (i.e., August 2011 vocational assessment).  It also relates the Veteran's unemployability to nonservice-connected depressive reaction, but fails to acknowledge that he is receiving compensation for an anxiety disorder and that the medical evidence shows the symptoms of depression and anxiety cannot be separated.  

The August 2011 vocational assessment and the July 2016 psychiatric report clearly support the claim for individual unemployability benefits prior to August 25, 2009.  Both reports are based on a review of the claims folder, include extensive discussion of relevant evidence, and are supported by adequate rationale.  The Board also finds the argument as to the November 2011 Board decision persuasive.  That is, the Board's findings in November 2011 indicate the Veteran had not worked since 1975, that he could not do manual labor as a result of his heart condition, and that he did not have the skills or experience necessary for sedentary employment.  The Board also finds the advisory opinion request persuasive in that the RO thought the evidence supported a grant, but did not have the authority to grant without referral.  On review, the record does not contain probative evidence that preponderates to the contrary.

In summary, the preponderance of the evidence shows the Veteran was unemployable as of September 14, 1999 due to his heart disorder and as of May 31, 2002 due to the combination of his heart and anxiety disorders.  While the Veteran did not meet the criteria for individual unemployability under 38 C.F.R. § 4.16(a) prior to August 25, 2009, the claim was referred under 38 C.F.R. § 4.16(b).  The Board has reviewed the Director's opinion de novo and finds that a total disability rating based on individual unemployability is warranted on an extraschedular basis from September 14, 1999.  

There is no basis for an award of special monthly compensation at the housebound rate because even if the individual unemployability is warranted based solely on the heart disorder, the Veteran does not have an additional disability rated as 60 percent or more.  See 38 U.S.C.A. § 1114(s) (West 2014); Bradley v. Peake, 22 Vet. App. 280 (2008).  


ORDER

For the period beginning May 31, 2002, a rating in excess of 30 percent for an anxiety disorder is denied.  

For the period from September 14, 1999 to August 25, 2009, a total disability rating 

based on individual unemployability is granted on an extraschedular basis, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


